Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include the following limitations:

the protrusion of the dash panel is positioned nearer to the upper rear end than the lower rear end of the front side member, the protrusion protrudes toward the vehicle cabin and through the soundproof member and the reinforcing member to align the soundproof member and the reinforcing member with the dash panel.

	The closest art of record is the combination of the teachings of Fumihiko, Gahlaii and Illbruck prior art.   Neither Fumihiko, Gahlau nor Illbruck disclose a dash board protrusion.  Further neither Fumihiko, Gahlau nor Illbruck discloses employing a protrusion to align the soundproof member and the reinforcing member with the dash panel.  Illbruck and Gahlaii are silent with regard to the specific means for attaching the insulating foam to the floorboard.  Fumihiko does not disclose a soundproof member, further Fumihiko, does not disclose the specific means for attaching the reinforcement member to the dash panel.
	The Konishi JP 2008285019 discloses a door reinforcement member 11 that is attached to a vehicle door panel by a protruding bolt.   Konishi does not teach or disclose an insulating foam further the bolt is not integral with a dash panel (or door panel) for aligning members.
	In summary,   neither Fumihiko, Gahlau, Illbruck nor Konishi disclose and anticipate the limitations recited in claim 1 under 35 USC 102 nor do they teach and render obvious  the limitations recited in claim 1 under 35 USC 103.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612